 In the Matter of NEW ENGLAND SHIPBUILDING CORPORATIONandPORT-LANDMARINE 'DRAFTSMEN'SASSOCIATION, ASSOCIATEDWITIt THENATIONAL CouNCIL OF MARINE DRAFTSMENCase No. B-5835.-Decided September 7,1943DrummondcCDrummond,byMr. William B. Mahoney,of Port-land, Maine, for' the Company.Messrs. Dudley P. CottonandRobert W. Mitchell,of South Port-land,Maine,andMr. H. M. Larrabee,of New York City, for the As-sociation.Mr. William R. Cameron,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Portland Marine Draftsmen's Asso-ciation, associated with the National Council of Marine Draftsmen,herein called the Association, alleging that a question affecting com-merce had arisen concerning the representation of employees of NewEngla`nd' Shipbuilding Corporation, South Portland, Maine, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Robert E. Greene,Trial Examiner.Said hearing was held at Portland, Maine, on Au-gust 14, 1943.The Company and the Association appeared, partici-pated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYNew England Shipbuilding Corporation is a Maine corporation,having its principal place of business at South Portland, Maine, where52 N. L. R. B., No. 80.511 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDit is engaged in the construction of cargo vessels for the United StatesMaritime Commission.Approximately 95 percent of all the rawmaterials used by the Company is shipped to it from points outsidethe State of Maine.All vessels constructed by the Company are de-livered to the United States Maritime Commission at Portland Har-bor,Maine.The Company concedes that it is engaged in commercewithin the meaning of the National Labor Relations Act.II. THE ORGANIZATION INVOLVEDPortlandMarine Draftsmen's Association, associated with theNational Council of Marine Draftsmen, is a labor organization ad-mitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Association, through its representatives, requested that theCompany recognize it as the exclusive bargaining representative ofthe employees claimed by it to be within the appropriate unit.TheCompany's representative replied that the Company was not dis-posed to recognize any organization as the exclusive representativeuntil such time as such representative had been designated by the Na-tional Labor Relations Board.A statement of the Regional Director introduced in evidence atthe hearing indicates that the Association represents a substantialnumber of employees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties agree that all draftsmen, tracers, designers and engi-neers of the type now employed in Department 10, blueprint room em-ployees and technical clerks, but excluding clerical employees and su-pervisors, constitute an appropriate unit.A dispute exists, however,with respect to the status of three employees, D. P. Cotton, R. W.Haskell, and E. W. Eldridge, question being raised as to whetherthese employees are supervisors.The record discloses that Cottonis employed in the hull drawing room and is classified as a first-classdraftsman.Haskell is also employed in this department and checkspurchase orders against material lists to see that they are properlycoordinated.Eldridge works in the blueprint room and is engaged at1 The Regional Director reported that the Association had submitted 33 membershipapplications, of which 30 bear the apparently genuine original signatures of persons whosenames are on the Company's pay rollas ofJune 24, 1943, containing a total of33 namesof persons in the unit claimed to be appropriate. NEW ENGLAND SHIPBUILDING CORPORATION513both blueprinting and photostatic work.Each of these employeesdistributes work to other employees and checks it upon its completion.Each receives a somewhat higher hourly rate of pay than that of theemployees with whom he works. It was testified, however, by the chiefhull draftsman, that all the Company's supervisors are paid on a sal-ary basis.Each of these employees spends the greater part of his 'timein doing the actual work at which he and the employees with him areengaged.Although each is responsible for checking the work whichhe distributes, and for its correctness and accuracy, the authority toapprove the work rests with the head of the department.The rec-ord clearly indicates that none of these employees in question has theauthority to recommend discipline or promotion. In view of allthese circumstances we find that Cotton, Haskell, and Eldridge arenot supervisors within the meaning of the customary definition.Weshall include them in the unit.We find that all draftsmen, tracers, designers and engineers of thetype now employed in Department 10, blueprint room employees andtechnical clerks, but excluding clerical employees and all supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question 'concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with New EnglandShipbuilding Corporation, South Portland, Maine, an election bysecret ballot shall be conducted as early as possible, but not later than 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the First Region,actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions,among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period -because they were ill or onvacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding any who have since quit or been dischargedfor cause, to determine whether or not they desire to be representedby Portland Marine Draftsmen's Association, associated with theNational Council of Marine Draftsmen, for the purposes of collectivebargaining.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.'